Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 10/26/2021 has been entered. Claim(s) 1-20 is/are pending in the application. Examiner contacted Attorney Davin Chin to expedite the application by making all independent claims parallel to claim 1 and signing a terminal disclaimer with regards to the outstanding double patenting rejection. No agreement was reached.
Allowable Subject Matter
Claims 1-12 would be allowed if a terminal disclaimer was approved for the outstanding double patenting rejection and if all other independent claims were cancelled with their respective claim sets or made parallel to each and every limitation of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


See MPEP 2173.056(i)- Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. 
Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 15, the phrase “The method of claim 13, wherein the subscribers include at least one smart contract” does not limit claim 13 because claim 13 states “wherein the subscribers include at least one of a smart contract or an off- chain process” and if the one of is “a smart contract” the claim would not be limited.
Regarding claim 16, the phrase “The method of claim 13, wherein the subscribers include at least one off-chain process” does not limit claim 13 because claim 13 states “wherein the subscribers include at least one of a smart contract or an off- chain process” and if the one of is “off-chain process” the claim would not be limited.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the
 prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 17, 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates (U.S. Patent App Pub 20190325038) in view of Ateniese (U.S. Patent App Pub 20190074962) herein referred to as Anteniese2.

	Regarding claim 13,
Finlow-Bates teaches a method, comprising: responsive to at least an edit transaction that indicates a transaction in an original block in a blockchain, wherein the indicated transaction is not the edit transaction: (See paragraphs 10, 188, Finlow-Bates teaches devices with processor running on the network)
editing the indicated transaction; (See abstract paragraphs 20, 22, 27-28, Finlow-Bates teaches requesting to delete/edit a blockchain, and then based on the request if a sufficient number of endorsers vote for the deletion then the transaction can be deleted/edited.)
retrieving, from a stored registry, subscribers to changes in the transaction; and (See paragraphs 114, 129, 185, Finlow-Bates teaches the identifier of the endorser 850 may comprise one or more of: a public key from a public/private key pair associated with the endorser 850, an identification number, an email address, an IP address; these identifiers/metadata are used to notify subscribers of changes to the blockchain)
causing the subscribers to be notified of the edit transaction. (See paragraphs 130, 154, 155, 156, Finlow-Bates teaches sending the request to modify a block to the endorsers)
wherein the subscribers include at least one of a smart contract or an off- chain process, (See paragraphs 149, 155, 162, 165, Finlow-Bates teaches the subscriber including a smart contract)
	Finlow-Bates does not explicitly teach but Atiense2 teaches after editing the indicated transaction: (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
retrieving, from a stored registry, subscription metadata associated with subscribers to changes in the transaction; and (See paragraphs 45,  50 133, Ateniese2 teaches broadcasting to users/validators/.parties/subscribers the new chain after an edit has been made to an original block and using metadata stored in the system to determine criteria including who is allowed to make changes and other criteria.)
causing the subscribers to be notified of the edit transaction. (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
 with Finlow-Bates because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese2 into Finlow-Bates is that Ateniese2 teaches a system allows truncation, right-sizing, extension, or other block-chain size adjustments to improve operation of underlying hardware by allowing adjustment of a data overhead consumed during block-chain update and distribution in an efficient manner., therefore making the overall system more robust and efficient. (See paragraphs 3, 23, 24, Ateniese2)

	Regarding claim 15,
Finlow-Bates and Ateniese2 teaches the method of claim 13, wherein the subscribers include at least one smart contract. (See paragraphs 149, 23, 32, Finlow-Bates teaches the subscriber including a smart contract))

	Regarding claim 17,
Finlow-Bates teaches a processor-readable storage medium, having stored thereon processor-executable code that, upon execution by at least one processor, enables actions, comprising: responsive to at least an edit transaction that indicates a transaction in an original block in a blockchain, (See paragraphs 10, 188, Finlow-Bates teaches devices with processor running on the network)
editing the indicated transaction, wherein the indicated transaction is not the edit transaction; (See abstract paragraphs 20, 22, 27-28, Finlow-Bates teaches requesting to delete/edit a blockchain, and then based on the request if a sufficient number of endorsers vote for the deletion then the transaction can be deleted/edited.
Finlow-Bates does not explicitly teach but Atiense2 teaches responsive to editing the transaction, (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block) determining, based on a registry, subscribers to changes in the transaction; and (See paragraphs 45,  50 133, Ateniese2 teaches broadcasting to users/validators/.parties/subscribers the new chain after an edit has been made to an original block and using metadata stored in the system to determine criteria including who is allowed to make changes and other criteria.)
causing the determined subscribers to be notified based on the edited transaction. (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
wherein at least one of the subscribers does not store the blockchain. (See paragraphs 162, 139, 136, Ateniese2 teaches the users/subscribers does not store the blockchain because it does not know about the updates)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese2 with Finlow-Bates because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese2 into Finlow-Bates is that Ateniese2 teaches a system allows truncation, right-sizing, extension, or other block-chain size (See paragraphs 3, 23, 24, Ateniese2)

Regarding claim 19,
Finlow-Bates and Ateniese2 teaches the processor-readable storage medium of claim 17, wherein the determined subscribers include at least one smart contract. (See 23, 32, Finlow-Bates teaches a smart contract is included)

Claims 14, 16, 18, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates (U.S. Patent App Pub 20190325038) in view of Ateniese (U.S. Patent App Pub 20190074962) herein referred to as Anteniese2 in view of “Redactable Blockchain – or – Rewriting History in Bitcoin and Friend” herein referred to as Ateniese.

	Regarding claim 14,
Finlow-Bates and Ateniese2 teaches the method of claim 13, wherein editing the indicated transaction includes: providing a modified block that includes: transactions of the original block except the indicated transaction, a hash of the indicated transaction, and a header that includes a link to a hash of a block that precedes the original block; and (See paragraphs 114, 129,  1, Finlow-Bates teaches as a result of a deletion of data payload D02, the first block 702 may be replaced within memory or storage of the one or more participants maintaining the blockchain, by a new block 742, comprising a new header 744 identical to the first header 704, a new list of one or more hashes of data payloads 746 identical to the list of one or more hashes of data payloads 706, a new one or more data payloads 748 that does not comprise the data payload D02, and a new hash 750 of the new header 744 and the new list of one or more hashes of data payloads 746, that is identical to the first hash 710”; providing a modified block which is connected to a previous block  with the same header as the original block)
Finlow-Bates and Ateniese2 does not explicitly teach but Ateniese teaches providing a new block that includes a reference to the edit transaction, the reference including a link to the modified block. (See section 1.2, 1.3, figure 1, Ateniese teaches “Figure 1: Redaction operations on a redactable blockchain. In the top blockchain, all padlocks are locked resulting in an immutable blockchain. In the middle blockchain, the padlock from block Bi+1 to block Bi is open, meaning that the content of block Bi can be redacted. In the bottom blockchain, the block Bi was redacted (resulting in block B0i ) and all the padlocks are once again locked, making the blockchain immutable.”;  a new block is creating with link to a modified block which was redacted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates and Ateniese2 because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese into Finlow-Bates and Ateniese2 is that Ateniese teaches redactable blockchain is more efficient than (See motivation 1.1, Ateniese)

	Regarding claim 16,
Finlow-Bates and Ateniese2 teaches the method of claim 13,
Finlow-Bates and Ateniese2 does not explicitly teach but Ateniese teaches teaches wherein the subscribers include at least one off-chain process. (See sec 1.1 paragraphs 1-4, Ateniese teaches off-chain process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates and Ateniese2 because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese into Finlow-Bates and Ateniese2 is that Ateniese teaches redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)

	Regarding claim 18,	
Finlow-Batesand and Anteniese2 teaches the processor-readable storage medium of claim 17, wherein editing the indicated transaction includes: providing a modified block that includes: transactions of the original block except the indicated transaction, a hash of the indicated transaction, and a header that includes a link to a hash of a block that precedes the original block; and (See paragraphs 114, 129,  1, Finlow-Bates teaches as a result of a deletion of data payload D02, the first block 702 may be replaced within memory or storage of the one or more participants maintaining the blockchain, by a new block 742, comprising a new header 744 identical to the first header 704, a new list of one or more hashes of data payloads 746 identical to the list of one or more hashes of data payloads 706, a new one or more data payloads 748 that does not comprise the data payload D02, and a new hash 750 of the new header 744 and the new list of one or more hashes of data payloads 746, that is identical to the first hash 710”; providing a modified block which is connected to a previous block  with the same header as the original block)
Finlow-Bates and Ateniese2 does not explicitly teach but Ateniese teaches providing a new block that includes a reference to the edit transaction, the reference including a link to the modified block. (See section 1.2, 1.3, figure 1, Ateniese teaches “Figure 1: Redaction operations on a redactable blockchain. In the top blockchain, all padlocks are locked resulting in an immutable blockchain. In the middle blockchain, the padlock from block Bi+1 to block Bi is open, meaning that the content of block Bi can be redacted. In the bottom blockchain, the block Bi was redacted (resulting in block B0i ) and all the padlocks are once again locked, making the blockchain immutable.”;  a new block is creating with link to a modified block which was redacted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates and Ateniese2 because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese into Finlow-Bates and  teaches redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)

	Regarding claim 20,
Finlow-Bates and Ateniese2 teaches the processor-readable storage medium of claim 17.
Finlow-Bates and Ateniese2 do not explicitly teach but Ateniese teaches wherein the determined subscribers include at least one off-chain process. (See sec 1.1 paragraphs 1-4, Ateniese teaches off-chain process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates and Ateniese2 because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese into Finlow-Bates and Ateniese2 is that Ateniese teaches redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

	15.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent 10592873  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001) (Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)).

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Applicant Argues: “It is respectfully submitted that the rejection of independent claim 13 under 35 U.S.C. § 103 should be withdrawn at least because the asserted art, singly or in combination, fails to disclose, teach, or suggest, "retrieving, from a stored registry, subscribers to changes in the transaction, wherein the subscribers include at least one of a smart contract or an off-chain process," as recited in claim 13 as amended.”
Examiner’s response: Examiner respectfully disagrees and points to  at least paragraph 149 of Finlow-Bates. This section teaches “The smart contract may comprise a token transfer function 960. In some embodiments the token transfer function 960 may specify conditions under which parties participating in maintaining and extending the blockchain may claim a some or all of a quantity of tokens native to the blockchain by complying with the request to delete. In other embodiments, the quantity of tokens may be instantiated and transferred by the token function 960, for example but not limited to, through an implementation of an ERC20 standard on an Ethereum blockchain, or through some other token standard. “This section teaches a subscriber including a smart contract.

Applicant Argues: “It is respectfully submitted that the rejection of independent claim 17 under 35 U.S.C. § 103 should be withdrawn at least because the asserted art, singly or in combination, fails to disclose, teach, or suggest, "responsive to editing the 
Examiner’s response: Examiner respectfully disagrees and points to at least paragraphs 162 of Atiense2 which teaches “In some implementations, a trusted entity may perform a redaction that may be concealed such that users may be unaware that a new blockchain has replaced the original blockchain. That is, users may not necessarily be able to detect whether parts of the blockchain were redacted or not unless old copies of the blockchain could be restored.” This section teaches that the users/subscribers does not store the blockchain because it does not know about the updates which cover the claim limitations.

Applicant Argues: “Claims 1-20 were rejected based on a nonstatutory obviousness-type double patenting rejection over U.S. Patent No. 10,592,873. This rejection is respectfully traversed. In making these provisional nonstatutory obviousness-type double patenting rejections, the Office argued that claims 1-20 are not patentable over U.S. Patent No. 10,592,873 on the alleged basis that "the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application." However, the patent claims (the claims of U.S. Patent No. 10,592,873) do not contain every element of the of the instant application. For example, the patent claims of U.S. Patent No. 10,592,873 do not contain the recitations, "responsive to editing providing the modified block: retrieving, from a stored registry, subscription metadata associated with subscribers to changes in the transaction; and 

Examiner’s response: Examiner respectfully disagrees. Regarding claim 1, the instant application in view of Finlow-Bates and Atiense teach the claim limitations. Further regarding claim 13, the instant application in view of Finlow-Bates and Atiense teach the claim limitations.

Conclusion
Examiner’s Note: No 35 USC 101 signal per se rejection was given with regards to claims 17-20 because Applicant’s specification in paragraph 29 states “While the term processor-readable storage media includes operating memory 220 and data storage memory 250, the term "processor-readable storage media," throughout the specification and the claims, whether used in the singular form or the plural form, is defined herein so that the term "processor-readable storage media" specifically excludes and does not encompass communications media, any communications medium, or any signals per se.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Chen (U.S. Patent 10389518) teaches the medium includes instructions for retrieving data of the block on which basis a first hash value of the block was computed and that is stored in the block for each block of a blockchain. A second hash value of the block is computed using a different hash function than a previous hash function by which the first hash value of the block was computed. The second hash value is added to the block within the blockchain.
2. Ramathal (U.S. Patent 9998286) teaches the method involves determining a previous threshold maximum for the consensus operation procedure. The previous threshold maximum is altered to reflect a new threshold maximum. The consensus operating procedure is applied to generate a new accumulated value to cancel an effect of the selected transaction, in response to altering the previous threshold maximum. The new accumulated value is generated by performing a processor-level operation using a previous accumulated value and the record entry as inputs. The selected transaction is determined to occur after the new threshold maximum is exceeded, but before the previous threshold maximum is exceeded. The previous accumulated value is stored within a selected block of the blockchain, and the new block is generated responsive to generating a new block for the blockchain.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/NINOS DONABED/Primary Examiner, Art Unit 2444